Citation Nr: 0523668	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-19 888  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a total disability rating based in individual 
unemployability due to service connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who apparently served on active 
duty from September 1940 to June 1943.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision which denied an increased rating 
for posttraumatic stress disorder (PTSD), and denied 
entitlement to a TDIU.  In his June 2002 notice of 
disagreement the veteran expressly limited his appeal to the 
matter of TDIU, and that is the only issue before the Board.  
In July 2004, the Board granted a motion to advance the case 
on the Board's docket due to the veteran's advanced age.  In 
August 2004, the case was remanded for further development. 


FINDING OF FACT

The veteran's service-connected disabilities, PTSD (rated 70 
percent) and inactive tuberculosis (rated noncompensable), 
are not shown to be of such nature and severity as to 
preclude his participation in any substantially gainful 
employment.


CONCLUSION OF LAW

A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the February 2002 decision 
denying his claim.  In that decision, an October 2002 
statement of the case (SOC), and a supplemental SOC (SSOC) in 
June 2005, he was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  By 
correspondence in September 2001, prior to the rating 
decision on appeal, he was provided most of the notice 
required by the VCAA, including the legal criteria for 
establishing entitlement to TDIU, what evidence had already 
been sought, what evidence he was responsible for submitting 
(or identifying for VA to obtain), and how VA would assist 
him in the development of the claim.  He was asked to submit 
any evidence within 60 days, but was also advised that all 
evidence received within a year would be considered.  
[Notably, all evidence received to date, nearly 4 years 
later, has been considered.]  

The veteran was provided further notice by letters in August 
2004 and February 2005, which requested that he identify 
treatment providers, and that he was scheduled for a VA 
examination in conjunction with his claim.  An October 2002 
SOC provided the full text of the notice provisions in 
38 C.F.R. § 3.159, including that a claimant must submit any 
evidence in his possession pertinent to his claim.  A June 
2005 SSOC updated information regarding the status of the 
veteran's claim/appeal, and again clearly cited the changes 
in the law brought about by the VCAA and implementing 
regulations.  In one form or another the veteran has received 
all mandated notice, and has had ample opportunity to 
respond.  The claim has been reviewed/readjudicated following 
notice and each response/receipt of additional evidence.  The 
veteran is not prejudiced by any technical notice (including 
timing) deficiency along the way.  
 
The record includes treatment records from Walla Walla VA 
Medical Center (VAMC).  The veteran was examined by VA, 
including in October 2001, and more recently in March 2005.  
Additionally, VA attempted to contact the veteran's last 
employer to obtain any pertinent information about the impact 
of PTSD on the veteran's employment, but the correspondence 
was returned as undeliverable.  The veteran was advised of 
this in the October 2002 SOC.  In correspondence dated in 
September 2001 the veteran had indicated that he had not 
further evidence to submit.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's review of this matter on the merits 
at this point.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.	Factual Background

In essence, the veteran alleges that his service-connected 
PTSD renders him unemployable.  

On January 2000 VA examination, it was noted that despite the 
symptoms of PTSD, the veteran had held four or five different 
jobs, was in each for a number of years, and had not been 
fired or laid off (except during the "big Boeing lay off").  
After his discharge from the Navy he attended the University 
of Washington studying police science and thereafter worked 
for a number of years in the Sheriff's department.  He then 
began working as a truck driver first for a brewing company 
and then for Boeing.  He then worked for 16 years as a 
dispatcher and retired from this position.  He receives a 
fixed retirement income from Social Security and pension 
benefits.  His past medical history includes hyperlipidemia, 
congestive heart failure, colon polyps, and a cervical spine 
disability.  

October 2000 to September 2001 medical records from Walla 
Walla VAMC show treatment for PTSD.  -

As noted, in September 2001 VA attempted to contact the 
veteran's prior employer, T.S., to obtain additional 
information regarding how the veteran's service connected 
disabilities affected his employment.  The formal inquiry was 
returned as undeliverable, with no forwarding address 
available.  

On October 2001 VA examination, it was noted that in addition 
to PTSD, congestive heart failure, and chronic inactive 
tuberculosis, the veteran also had medical diagnoses of 
abdominal aortic aneurysm, asymptomatic cholelithiasis, renal 
vascular disease, and right rotator cuff tear.  The 
examination report did not discuss the veteran's previous 
employment or his current employability.   

On March 2005 VA examination, it was noted that the veteran 
has been retired as a truck driver and dispatcher since 1982.  
His current medical history included sleep apnea.  The 
impression was that he continued to suffer chronic symptoms 
of PTSD.  The examiner commented that the symptoms the 
veteran describes (irritability, intolerance of crowds, and 
fatigue due to insomnia/nightmares) certainly would make 
employment a challenge, but "it is less likely than not that 
these symptoms would make employment impossible."  The PTSD 
symptoms would make employment stressful, but the fact that 
he had a history of successful employment prior to retirement 
despite symptoms, would predict that PTSD symptoms alone 
would not significantly compromise his work functioning.  The 
examiner added that the veteran "is physically challenged by 
a number of chronic medical conditions, and these, taken 
together, might well sap him of the stamina needed for full 
time employment."  Finally, the examiner noted that when the 
veteran was asked which symptoms he thought might interfere 
with his capacity to work at present, he mentioned only 
physical symptoms until he was prompted by the examiner to 
consider the effect of PTSD symptoms on employment.  

October 2004 to June 2005 medical records from Walla Walla 
VAMC show ongoing treatment for PTSD. 

III.	Criteria and Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's PTSD is rated 70 percent, satisfying the 
schedular requirements of 38 C.F.R. § 4.16(a).  To establish 
entitlement to TDIU, however, it must also be shown that due 
to service connected disability the veteran is unable to 
obtain or pursue a substantially gainful employment.  

The veteran is retired, and the impact of his service 
connected disabilities (primarily the PTSD as the TB is 
inactive and non-compensable) on his employability must be 
adduced from a review of the medical evidence (and any other 
competent evidence) as to how the veteran's PTSD affects his 
ability to function in a work setting.  In March 2005, the 
veteran was examined by a VA physician who reviewed the 
claims file and provided a lengthy discussion of the history 
and current symptoms of the veteran's PTSD.  Regarding the 
impact of PTSD on the veteran's employability the examiner 
reported that it is less likely than not that his PTSD 
symptoms would make employment impossible.  The examiner 
noted that the veteran had a history of successful employment 
prior to retirement despite symptoms, showing that the PTSD 
symptoms alone would not significantly interfere with work 
functioning.  The examiner suggested that the veteran's 
nonservice connected disabilities would interfere with work 
functioning and that veteran himself indicated that it was 
primarily the nonservice connected disabilities that would 
interfere with his capacity to work (and only considered the 
effects of PTSD symptoms on employment when it was suggested 
to him).   There is no competent (medical) evidence that 
suggests otherwise; there is no medical opinion that the 
veteran's irritability and avoidance of crowds (his current 
primary work-interfering PTSD symptoms) are of such severity 
as to preclude his participation in employment consistent 
with his education and experience, the types of employment he 
held prior to retirement (such as dispatch, driving a truck).   

In summary, the record does not demonstrate that the 
veteran's service-connected disabilities (PTSD, rated 70 
percent and tuberculosis, rated noncompensable) render him 
unable to engage in substantially gainful occupation 
consistent with his education and experience.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  


ORDER

TDIU is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


